                        Case 2:16-cv-01355-JAD-BNW Document 54 Filed 09/12/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5        Attorneys for Defendants

                    6                                    UNITED STATES DISTRICT COURT

                    7                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                    8                                                    ***

                    9 WAYNE CAMERON,                                         CASE NO. 2:16-cv-1355-JAD-BNW

                   10                      Plaintiff,                        STIPULATION AND ORDER TO RESET
                                                                             STATUS CONFERENCE AND ALLOW
                   11             vs.                                        AN ADDITIONAL THIRTY (30) DAYS TO
                                                                             FILE THE STIPULATION FOR
                   12 SHERIFF JOSEPH LOMBARDO; LAS                           DISMISSAL
                      VEGAS METROPOLITAN POLICE
                   13 DEPARTMENT , DOES I-V,

                   14                      Defendants.

                   15

                   16            COME NOW the Doe Jail Officials (“Defendants”), by and through their attorney of
                   17 record, Robert W. Freeman, Esq., of LEWIS BRISBOIS BISGAARD & SMITH, LLP, and

                   18 Plaintiff Wayne Cameron, by and through his counsel, Mace J. Yampolsky, Esq., of

                   19 YAMPOLSKY, LTD., hereby stipulate and request that this Court reset the date for the Status

                   20 Conference currently on the Court’s calendar On September 13, 2019, at 1:00 p.m.

                   21            This Request is not sought for any improper purpose or other purpose of delay. This
                   22 request for extension is based upon the following:

                   23            The parties have agreed to a settlement in this matter, however, despite their best efforts
                   24 the parties have been unable to get the settlement paperwork prepared and executed. In light of

                   25 this the parties respectfully request an additional thirty days to file the stipulation to dismiss.

                   26            WHEREFORE, the parties respectfully request that this Court vacate the status conference
                   27 currently scheduled on September 13, 2019 at 1:00 p.m., and allow the parties an additional thirty

                   28 (30) days, up to and including October 14, 2019, to file the stipulation to dismiss this case.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4842-6815-7605.1
ATTORNEYS AT LAW
                        Case 2:16-cv-01355-JAD-BNW Document 54 Filed 09/12/19 Page 2 of 2



                    1            IT IS SO STIPULATED.

                    2 DATED this 12th day of September, 2019.            DATED this 12th day September, 2019.

                    3 LEWIS BRISBOIS BISGAARD & SMTIH                    YAMPOLSKY & MARGOLIS

                    4
                      /s/ Robert W. Freeman                              /s/ Mace J. Yampolsky
                    5 Robert W. Freeman, Esq.                            Mace J. Yampolsky, Esq.
                      Nevada Bar No. 3062                                Nevada Bar No. 1945
                    6 6385 S. Rainbow Blvd, Suite 600                    625 S. Sixth Street
                      Las Vegas, Nevada 89118                            Las Vegas, Nevada 89101
                    7 Attorneys for Defendants                           Attorney for Plaintiff
                      ______________________
                    8

                    9                                                ORDER
                           IT IS ORDERED that the parties' stipulation is GRANTED in part and DENIED in
                   10                     IT IS SO ORDERED.
                           part. IT IS GRANTED to the extent the court will CONTINUE the status check
                   11      currently
                                Datedset
                                       thisfor
                                            ___9/13/2019  at 1:00 p.m. to2019.
                                                 day of ______________,   9/27/2019 at 11:30 a.m. IT IS DENIED in
                           all other respects.
                   12      DATED: September 12, 2019

                   13
                                                                  ______________________________________
                   14                                                U.S. DISTRICT COURT
                                                                          MAGISTRATE     JUDGE
                                                                                       JUDGE

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4842-6815-7605.1                             2
